Title: To John Adams from William Vernon Jr., 16 May 1778
From: Vernon, William Jr.
To: Adams, John


     
      Sir
      Bordeaux May 16th 1778
     
     I had the honour of writing you a letter on the tenth of April, in which I informed you of my determination to reside in this place, and prayed that you would forward me recommendations to the house of Messrs. Feyers freres, which is one of the first character in this City.
     
     Being sensible that the business in which you must be involv’d leaves you few leisure moments, I was determined to wait with patience for your answer; but I hope you will pardon the impertinance of a second letter urging the same request, when I assure you that the disagreeableness of my present situation forc’d the pen into my hand against my inclination. Of this situation, sir, you will be a Judge, when you consider that I came to this City without a recommendation to any Person in it with an intention of entering into the Counting-house of some principal Merchant; this has been and still is impossible for me to effect with credit without letters; these sir I can solely expect from you who art the only Person of much consequence in France who has any knowledge of me or my connections; I therefore entreat you to spend a few of your first leisure minutes in writing a few lines for me. I have the honour to be with the greatest respect your most obedient most humble Servant.
     
      William Vernon junr.
     
    